PER CURIAM.
Willadeur Alphonse, a federal prisoner, seeks to appeal the district court’s order accepting the recommendation of the magistrate judge and dismissing Alphonse’s motion filed pursuant to Fed.R.Crim.P. 35(b)(2), which the court construed as a successive motion under 28 U.S.C. § 2255 (2000), and concluded that it lacked jurisdiction to consider. Alphonse also appeals from the district court’s order denying his motion filed under Fed.R.Civ.P. 59(e). The orders are not appealable unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find that the district court’s assessment of his constitutional claims is debatable or wrong and that any dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336-38, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir.2001). We have independently reviewed the record and conclude that Alphonse has not made the requisite showing. Accordingly, we deny Alphonse’s motion to proceed in forma pauperis, deny a certificate of appealability, and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED